Citation Nr: 1614184	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-18 496A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disorder, to include chronic obstructive pulmonary disease (COPD), to include as a consequence of exposure to asbestos or to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1965 to November 1968.

This case comes before the Board of Veterans' Appeals (the Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

According to the Veteran's November 2010 VA examination report, he stated that a few years before he began receiving VA treatment, he was told by a private physician, Dr. C. B., that he possibly had an "asbestos-related disease."  During the November 2010 examination, he also reported that he had used inhalers "for quite a while," and believed he had been hospitalized for pneumonia at Lufkin Memorial Hospital, though he did not provide a specific timeframe for this hospitalization.  Records from Dr. C. B. and Lufkin Memorial are not in the claims file and could support the Veteran's claim for service connection.  Thus, on remand the AOJ must attempt to obtain them.

Additionally, in a March 2016 Report of General Information, the Veteran reported he was presently receiving care at the Michael E. DeBakey VA Medical Center for radiation treatment, which began on March 7, 2016; he asked that those records be considered in adjudicating the present appeal.  The most recent VA medical records associated with the claims file are dated in September 2013.  Further, the November 2010 VA examination report referenced a February 2008 pulmonary consultation which noted the Veteran was first diagnosed with COPD in 2007.  However, a review of the record indicates the February 2008 consultation is not associated with the claims file.  Thus, on remand, the AOJ should obtain all outstanding VA medical records from September 2013 to present, including records from the Michael E. DeBakey VAMC relating to the Veteran's present treatment, as well as the February 2008 pulmonary consultation and any associated records.

The Board remanded the Veteran's claim in March 2014 to obtain an etiological opinion regarding his claimed COPD or bronchial pneumonia.  An opinion was obtained in May 2014.  The clinician noted the Veteran's diagnosis of COPD, and opined it was less likely than not related to service.  He reasoned that the Veteran maintained a lifelong habit of cigarette smoking until recently, and that one could not conclude that the Veteran's current lung condition had any relationship to asbestos or any other exposures in the military.  Although the examiner's rationale is somewhat brief in nature, he provided an explanation for his conclusion based on the evidence of record, including the Veteran's in-service exposure to asbestos.  Thus, the examiner's conclusion and basis for reaching it are clearly indicated.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (noting the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (finding medical reports must be read as a whole and in the context of the evidence of record).

However, given the Veteran's report of undergoing radiation treatment and his desire for those treatment records to be considered in adjudicating this claim, the Board infers that the Veteran's respiratory disorder may have changed in nature.  Thus, an addendum should be obtained to address the etiology of any newly diagnosed respiratory disorders.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records, not already of record, pertaining to treatment for his respiratory disorders, including records from Dr. C. B. and Lufkin Memorial.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.  All records received should be associated with the claims file.

2.  Obtain all outstanding VA treatment and evaluation records relating to the Veteran's respiratory disorder, including the February 2008 pulmonary consultation, outstanding records from September 2013 to present, and any records from Michael E. DeBakey VAMC.  All records received should be associated with the claims file.

3.  After completing the above steps, forward the Veteran's claims file to the May 2014 VA examiner for an addendum to determine the current nature and etiology of any diagnosed respiratory disorders, other than COPD.  The examiner is requested again to review the claims folder, to include this remand.  Unless the examiner finds that a new examination is required, the Veteran need not be examined again.

a.  Identify any diagnosed respiratory disorders, other than COPD, present from December 2007 to present.

b.  For any disorder diagnosed, whether it is at least as likely as not (a probability of 50 percent or greater) that it was incurred in or is otherwise related to the Veteran's active service, to include his reported exposure to asbestos.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer the requested opinion, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Following completion of the foregoing, the AOJ must review the clinician's report (and any addendums) and ensure that the above requested development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action will be implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Complete any other development deemed necessary, then readjudicate the Veteran's claim.  If the claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.  The case should then be returned to the Board for appropriate appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




